DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. USPG Pub No.: US 2007/024043.
Regarding Claim 1, Yang teaches a manual control for an electronic apparatus (see figs. 1-2 which show a manually actuated rocker and fig. 3 showing the magnet and sensor configuration), the manual control comprising: 
a Hall effect sensor (32) having an input voltage and an output voltage; 
a magnet (33); and 
a manually actuatable rocker switch (31, including the pivot ball and shaft) pivotably coupled to the magnet (seen in figure 3), 
the magnet being in a first position relative to the Hall effect sensor when the rocker switch is in a first position (a first position is a completely vertical position, parallel to the Z axis as seen in figure 3), the output voltage being substantially zero when the magnet is in the first position relative to the Hall effect sensor (seen in figure 6, as relevant variables are equal to 0 at the switch’s vertical position of rest, inducing 0 voltage), and 
the magnet being in a second position relative to the Hall effect sensor when the rocker switch is in a second position, the output voltage being substantially at a maximum when the magnet is in the second position relative to the Hall effect sensor (the second or maximum position would be the position where 31 is rotated in any direction to a position in which the graphs in figure 6 are indicative of a maximal magnetic field flux which would induce maximum voltage output on the hall sensor, and this maximum position is also indicated by a calculation of theta as expressed in the voltage equations of [0048]).
Regarding Claim 2, Yang teaches the manual control of claim 1, wherein the magnet comprises a bar magnet (figure 4 teaches a bar magnet).
Regarding Claim 3, Yang teaches the manual control of claim 2, wherein the bar magnet includes a distal north pole and a proximal south pole, the north pole being closer to the Hall effect sensor in the first position than in the second position (seen in figure 4).
Regarding Claim 4, Yang teaches the manual control of claim 2, wherein the bar magnet includes a distal south pole and a proximal north pole (see figure 4), the south pole being farther from the Hall effect sensor in the first position than in the second position (see figure 4).
Regarding Claim 5, Yang teaches the manual control of claim 1, further comprising a housing retaining each of the Hall effect sensor, the magnet, and the rocker switch (seen in figures 1-2).
Regarding Claim 6, Yang teaches the manual control of claim 1, further comprising a first capacitor connected between the input voltage and ground, and a second capacitor connected between the output voltage and ground (see figure 5, which shows this circuitry with the relevant capacitors between output and ground).
Regarding Claim 7, Yang teaches the manual control of claim 1, wherein the magnet moves along an arcuate path between the first position and the second position (clearly seen from figure 4).
Regarding Claim 8, Yang teaches a manual control for an electronic apparatus (see figs. 1-2 which show a manually actuated rocker and fig. 3 showing the magnet and sensor configuration), the manual control comprising: 
a Hall effect sensor (32) connected to an input voltage and producing an output voltage (see figure 5); 
a bar magnet (33); and 
a manual actuator (31) coupled to the bar magnet and configured to actuate the bar magnet between a first position relative to the Hall effect sensor and a second position relative to the Hall effect sensor (seen in figure 4 in which 31 can be manually actuated to rotated at angle θ), 
wherein when the bar magnet is in the first position relative to the Hall effect sensor the output voltage is substantially zero (seen in figure 6, as relevant variables are equal to 0 at the switch’s vertical position of rest, inducing 0 voltage), and 
when the bar magnet is in the second position relative to the Hall effect sensor the output voltage is substantially at a maximum (the second or maximum position would be the position where 31 is rotated in any direction to a position in which the graphs in figure 6 are indicative of a maximal magnetic field flux which would induce maximum voltage output on the hall sensor, and this maximum position is also indicated by a calculation of theta as expressed in the voltage equations of [0048]).
Regarding Claim 9, Yang teaches the manual control of claim 8, wherein the manual actuator comprises a rocker switch (see figure 3, 31 including the ball and shaft of the rocker).
Regarding Claim 10, Yang teaches the manual control of claim 8, wherein the bar magnet includes a distal north pole and a proximal south pole, the north pole being closer to the Hall effect sensor in the first position than in the second position (clearly seen in figure 3).
Regarding Claim 11, Yang teaches the manual control of claim 8, wherein the bar magnet includes a distal south pole and a proximal north pole (seen in figure 3), the south pole being farther from the Hall effect sensor in the first position than in the second position (seen in figure 3).
Regarding Claim 12, Yang teaches the manual control of claim 8, further comprising a housing retaining each of the Hall effect sensor, the bar magnet, and the manual actuator (see figures 1-2).
Regarding Claim 13, Yang teaches the manual control of claim 8, further comprising a first capacitor connected between the input voltage and ground, and a second capacitor connected between the output voltage and ground (see figure 6).
Regarding Claim 14, Yang teaches the manual control of claim 8, wherein the bar magnet moves along an arcuate path between the first position and the second position (see figure 4).
Regarding Claim 15, Yang teaches a manual control for an electronic apparatus (see figs. 1-2 which show a manually actuated rocker and fig. 3 showing the magnet and sensor configuration), the manual control comprising: 
a Hall effect sensor (32) having a first terminal and a second terminal, the first terminal being connected to an input voltage, the second terminal producing an output voltage (see figure 6); and 
a magnet (33) manually movable between a first position relative to the Hall effect sensor and a second position relative to the Hall effect sensor (seen in figure 4 in which 31 can be manually actuated to rotated at angle θ), 
wherein when the magnet is in the first position relative to the Hall effect sensor the output voltage is substantially at a minimum (seen in figure 6, as relevant variables are equal to 0 at the switch’s vertical position of rest, inducing 0 voltage), and 
when the magnet is in the second position relative to the Hall effect sensor the output voltage is substantially at a maximum (the second or maximum position would be the position where 31 is rotated in any direction to a position in which the graphs in figure 6 are indicative of a maximal magnetic field flux which would induce maximum voltage output on the hall sensor, and this maximum position is also indicated by a calculation of theta as expressed in the voltage equations of [0048]).
Regarding Claim 16, Yang teaches the manual control of claim 15, wherein the magnet comprises a bar magnet (figure 4 teaches a bar magnet).
Regarding Claim 17, Yang teaches the manual control of claim 16, wherein the bar magnet includes a distal north pole and a proximal south pole (seen in figure 4), the north pole being closer to the Hall effect sensor in the first position than in the second position (seen in figure 4).
Regarding Claim 18, Yang teaches the manual control of claim 16, wherein the bar magnet includes a distal south pole and a proximal north pole (seen in figure 4), the south pole being farther from the Hall effect sensor in the first position than in the second position (seen in figure 4).
Regarding Claim 19, Yang teaches the manual control of claim 16, further comprising a housing retaining both the Hall effect sensor and the magnet (seen in figures 1-2).
Regarding Claim 20, Yang teaches the manual control of claim 16, further comprising a first capacitor connected between the input voltage and ground, and a second capacitor connected between the output voltage and ground (see figure 5, which shows this circuitry with the relevant capacitors between output and ground).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852